DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsuchida et al. (US 20120128024; hereinafter Tsuchida).

Regarding claim 1, Tsuchida teaches a temperature measurement device (abstract), comprising: 
a sensor body (body components of 10; see fig. 9A and fig. 9B) configured to be placed on a skin (2) of a user (see abstract including teaching of “contact between a temperature sensing element and a skin”; see also generally [0071] teaching that the “heat flow Q is flowing from a deep body part of the skin 2 of the subject”), the sensor body comprising: 
a first section (21; see figs. 9A/B) defining a first lower surface (21a; see fig. 9B) and having a first thickness (“D1”; see fig. 9B; [0096] “first heat flow path member 21 has the thickness D1”); 
a second section (at least a portion of 26; see fig. 9B near temperature sensors 32a/b) defining a second lower surface (26a; [0096]) and having a second thickness (“D2”; see fig. 9B; [0096] “thickness D2 of the second heat flow path member 26”); and 
a channel (61) separating the first lower surface from the second lower surface (see figs. 9A/B showing such separation); 
a first set of temperature sensors (31a/b) positioned across the first thickness (see fig. 9B showing such positioning); 
a second set of temperature sensors (32a/b) positioned across the second thickness (see fig. 9B showing such positioning); and 
a processor (at least control unit 100 with constituent components including microcomputer 113; [0090]; see also [0064]; see exemplary fig. 5) configured to estimate a tissue temperature of the user based on comparing temperature signals from the first set of temperature sensors with temperature signals from the second set of temperature sensors ([0103]; abstract; [0019] “a thermal resistance ratio between the first heat flow path member and the second heat flow path member are used to calculate a deep temperature”; [0065] “The microcomputer 113 incorporates an arithmetic operation unit 114 and a memory 115, receives the temperature data P11 as inputs, calculates a deep body temperature” in view of fig. 5; see also [0072]; [0081]; [0103] and fig. 7).

Regarding claim 4, Tsuchida teaches that the first section defines an upper surface (21b; see fig. 9B) opposite the first lower surface (see fig. 9B showing that 21b is opposite 21a); and a depth of the channel extends towards the upper surface (the channel extends from the area filled by at least element 13 and element 60 up -as drawn- toward the upper surface; see fig. 9B showing this configuration).

Regarding claim 5, Tsuchida teaches that the first section defines a first cylindrical body (see fig. 9A showing cylinder 21); and the second section defines a second cylindrical body (see fig. 9A showing hollow cylinder 26).

Regarding claim 6, Tsuchida teaches that the second section extends around the first section (see fig. 9A showing this configuration).

Regarding claim 7, Tsuchida teaches that the sensor body is symmetric about an axis; and the channel extends in a circle around the axis (see fig. 9A showing this circular extent and symmetry).

Regarding claim 8, Tsuchida teaches that the sensor body comprises a conductive material; ([0096] teaches that the first and second heat flow path members have predetermined thermal conductivity for allowing heat to flow); and the channel comprises an insulating material ([0097] teaching that the air layer 61 has “an extremely low thermal conductivity” for thermally isolating the heat flow paths; see also [0095] and element 60).

Regarding claim 9, Tsuchida teaches a substrate (lower -as drawn- substrate having elements 13/14a/14f; see figs. 9B and 9A) positioned on the first and second lower surfaces (see fig. 9B) and configured to contact the skin of the user (14a and 14f are each “a skin contact plate” [0101]; see also [0105] teaching “contact with the skin of the subject”).

Regarding claim 10, Tsuchida teaches a temperature sensor (abstract), comprising: 
a sensor body (body components of 10; see fig. 9A and fig. 9B) for measuring a temperature of a user (see abstract including teaching of “contact between a temperature sensing element and a skin”; see also generally [0071] teaching that the “heat flow Q is flowing from a deep body part of the skin 2 of the subject”), the sensor body comprising: 
a first section (21; see figs. 9A/B) defining a first lower surface (21a; see fig. 9B) that is offset from a first upper surface (21b; offset by distance “D1”; see fig. 9B; [0096] “first heat flow path member 21 has the thickness D1”); 
a second section (at least a portion of 26; see fig. 9B near temperature sensors 32a/b) defining a second lower surface (26a; [0096]) that is offset from a second upper surface (26b; offset by distance “D2”; see fig. 9B; [0096] “thickness D2 of the second heat flow path member 26”), wherein a first thickness between the first lower surface and the first upper surface is greater than a second thickness between the second lower surface and the second upper surface (see fig. 9B and [0041]); and 
a channel (61) separating the first lower surface from the second lower surface (see figs. 9A/B showing such separation); 
a first set of temperature sensors (31a/b) positioned on the first section (see fig. 9B showing such positioning); 
a second set of temperature sensors (32a/b) positioned on the second section (see fig. 9B showing such positioning); and 
a processor (at least control unit 100 with constituent components including microcomputer 113; [0090]; see also [0064]; see exemplary fig. 5) configured to estimate a tissue temperature of the user based on comparing temperature signals from the first set of temperature sensors with temperature signals from the second set of temperature sensors ([0103]; abstract; [0019] “a thermal resistance ratio between the first heat flow path member and the second heat flow path member are used to calculate a deep temperature”; [0065] “The microcomputer 113 incorporates an arithmetic operation unit 114 and a memory 115, receives the temperature data P11 as inputs, calculates a deep body temperature” in view of fig. 5; see also [0072]; [0081]; [0103] and fig. 7).

Regarding claim 11, Tsuchida teaches that the first set of temperature sensors includes a first sensor positioned on the first lower surface (31a; fig. 9B) and a second sensor positioned on the first upper surface (31b; fig. 9B); and the second set of temperature sensors includes a third sensor positioned on the second lower surface (32a; fig. 9B) and a fourth sensor positioned on the second upper surface (32b; fig. 9B).

Regarding claim 15, Tsuchida teaches that the sensor body is a conductive material ([0096] teaches that the first and second heat flow path members have predetermined thermal conductivity for allowing heat to flow) and the first channel comprises insulating material ([0097] teaching that the air layer 61 has “an extremely low thermal conductivity” for thermally isolating the heat flow paths).

Regarding claim 16, Tsuchida teaches that first section forms a central part of the sensor body and the second section forms an outer part of the sensor body (see figs. 9A and 9B showing this configuration).

Regarding claim 17, Tsuchida teaches a temperature sensor (abstract), comprising: 
a sensor body (body components of 10; see fig. 9A and fig. 9B) for measuring a temperature of a user (see abstract including teaching of “contact between a temperature sensing element and a skin”; see also generally [0071] teaching that the “heat flow Q is flowing from a deep body part of the skin 2 of the subject”), the sensor body defining: 
first and second lower surfaces (at least lower -as drawn- surfaces of skin contact plates 14a and 14f; see fig. 9B) that are configured to be placed against a skin of the user (14a and 14f are each “a skin contact plate” [0101]; see also [0105] teaching “contact with the skin of the subject”); 
a first upper surface (21b) offset from and opposite the first lower surface (21b is offset by distance “D1” and the thickness of 14a; see fig. 9B; [0096] “first heat flow path member 21 has the thickness D1”); 
a second upper surface (26b) offset from and opposite the second lower surface (26b; offset by distance “D2” and the thickness of 14f; see fig. 9B; [0096] “thickness D2 of the second heat flow path member 26”), wherein a first thickness between the first lower surface and the first upper surface is greater than a second thickness between the second lower surface and the second upper surface (see fig. 9B and [0041]); and 
a channel (61 with 13; see fig. 9B) positioned between the first and second lower surfaces (see figs. 9A/B showing such position); 
a set of temperature sensors that are configured to measure temperatures at the first lower surface, the second lower surface, the first upper surface, and second upper surface (31a/b and 32a/b; see fig, 9B; see [0101]); 
a processer (at least control unit 100 with constituent components including microcomputer 113; [0090]; see also [0064]; see exemplary fig. 5) configured to estimate a tissue temperature of the user based on the temperature measurements from the set of temperature sensors (abstract; [0103]; [0019] “a thermal resistance ratio between the first heat flow path member and the second heat flow path member are used to calculate a deep temperature”; [0065] “The microcomputer 113 incorporates an arithmetic operation unit 114 and a memory 115, receives the temperature data P11 as inputs, calculates a deep body temperature” in view of fig. 5; see also [0072]; [0081]; [0103] and fig. 7).

Regarding claim 20, Tsuchida teaches that the sensor body comprises a conductive material ([0096] teaches that the first and second heat flow path members have predetermined thermal conductivity for allowing heat to flow); and the channel comprises an insulating material ([0097] teaching that the air layer 61 has “an extremely low thermal conductivity” for thermally isolating the heat flow paths; see also [0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 12-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (US 20120128024; hereinafter Tsuchida) in view of Prachar (US 10750951).

Regarding claim 2, Tsuchida teaches that the channel is a first channel (see fig. 9A). 
Tsuchida does not directly and specifically state that the sensor body further defines: a third lower surface positioned between the first and second lower surfaces; and a second channel; the first channel separates the first lower surface from the third lower surface; and the second channel separates the second lower surface from the third lower surface.
However, Prachar teaches a sensor body (abstract; 700; see fig. 7) which defines a third lower surface (lower surface at 30c; see fig. 7) positioned between a first (lower surface at 30a; see fig. 7) and a second lower surface (lower surface at 30b; see fig. 7); and a second channel (channel between 30b and 30c; see fig. 7); the first channel (channel between 30a and 30b) separates the first lower surface from the third lower surface (see fig. 7 showing such separation); and the second channel separates the second lower surface from the third lower surface (see fig. 7 showing such separation).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the deep tissue temperature measurement device having conduction paths of Tsuchida with the specific knowledge of using the configuration of skin measuring surfaces and gaps/channels between them for making conduction paths of Prachar. This is because such gaps/channels allow for isolating the thermal path(s). This is important in order to increase sensor accuracy (col. 10, lines 26-28 of Prachar “The analysis of additional conduction paths can improve the accuracy of the calculation of the core body temperature”).

Regarding claim 3, Tsuchida teaches that the first set of temperature sensors has a first temperature sensor positioned on the first lower surface (31a; fig. 9B) and a second temperature sensor positioned on a first upper surface of the first section (31b; fig. 9B); and the second set of temperature sensors has a third temperature sensor positioned on the second lower surface (32a; fig. 9B) and a fourth temperature sensor positioned on a second upper surface of the second section (32b; fig. 9B).

Regarding claim 12, Tsuchida teaches that lower surfaces are configured to be placed against a skin (2) of the user (see abstract including teaching of “contact between a temperature sensing element and a skin”; see also generally [0071] teaching that the “heat flow Q is flowing from a deep body part of the skin 2 of the subject”).
Tsuchida lacks direct and specific teaching that the first and second surfaces are placed against the skin (see fig. 9B showing that elements 14a and 14f are interposed).
However, Tsuchida does disclose that the surfaces placed against the skin (lower surfaces of at least 14a and 14f; see fig. 9B) are in contact with the surfaces such that the skin and further deep tissue temperature is measured ([0101]; see abstract teaching that “measuring a deep body temperature by suppressing a heat flux in a plane direction while achieving satisfactory contact between a temperature sensing element and a skin” is desired).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the skin contact surfaces of Tsuchida with the specific surfaces placed against skin as claimed here.  This is because one of ordinary skill in the art would have expected placement as close to the site to be measured (here placed against the skin to measure deep tissue temperature) to be one of several straightforward ways of removing interreference from interposing structures because accurately measuring deep body temperature is the desired result (abstract of Tsuchida). 

Regarding claim 13, Tsuchida lacks direct and specific teaching that the sensor body further defines: a third lower surface that is separated from the first lower surface by the first channel; and a second channel that separates the third lower surface from the second lower surface.
However, Prachar teaches a sensor body (abstract; 700; see fig. 7) which defines: a third lower surface (lower surface at 30c; see fig. 7) that is separated from the first lower surface (lower surface at 30a; see fig. 7) by the first channel (channel between 30a and 30b); and a second channel (channel between 30b and 30c; see fig. 7) that separates the third lower surface from the second lower surface (see fig. 7 showing such separation).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the deep tissue temperature measurement device having conduction paths of Tsuchida with the specific knowledge of using the configuration of skin measuring surfaces and gaps/channels between them for making conduction paths of Prachar. This is because such gaps/channels allow for isolating the thermal path(s). This is important in order to increase sensor accuracy (col. 10, lines 26-28 of Prachar “The analysis of additional conduction paths can improve the accuracy of the calculation of the core body temperature”).

Regarding claim 14, Tsuchida lacks direct and specific teaching that the sensor body further defines a third channel that separates the first upper surface from the second upper surface.
However, Tsuchida does disclose a channel (volume including elements 60/61/13; see fig. 9B) which separates the first upper surface from the second upper surface (see figs. 9A/B showing such separation; see also [0097] teaching isolation of the heat flow paths including the surfaces).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the separation and isolation of the surfaces of Tsuchida with the specific configuration of channels as claimed here.  This is because one of ordinary skill in the art would have expected multiple insulative channels to be one of several straightforward ways of keeping the heat flows separate because accurately measuring deep body temperature is the desired result (abstract of Tsuchida). 
Further, it has been held that mere duplication of the essential working parts (here multiple gaps/channels between the surfaces/heat flow paths for isolation of the heat flows – see [0097] of Tsuchida) of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Regarding claim 18, Tsuchida teaches that the channel is a first channel (see fig. 9A).
Tsuchida does not directly and specifically state that the sensor body further defines: a third lower surface positioned between the first and second lower surfaces; and a second channel positioned between the first and second lower surfaces.
Tsuchida does not directly and specifically state that the sensor body further defines: a third lower surface positioned between the first and second lower surfaces; and a second channel; the first channel separates the first lower surface from the third lower surface; and the second channel separates the second lower surface from the third lower surface.
However, Prachar teaches a sensor body (abstract; 700; see fig. 7) which defines a third lower surface (lower surface at 30c; see fig. 7) positioned between a first (lower surface at 30a; see fig. 7) and a second lower surface (lower surface at 30b; see fig. 7); and a second channel (channel between 30b and 30c; see fig. 7); the first channel (channel between 30a and 30b) separates the first lower surface from the third lower surface (see fig. 7 showing such separation); and the second channel separates the second lower surface from the third lower surface (see fig. 7 showing such separation).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the deep tissue temperature measurement device having conduction paths of Tsuchida with the specific knowledge of using the configuration of skin measuring surfaces and gaps/channels between them for making conduction paths of Prachar. This is because such gaps/channels allow for isolating the thermal path(s). This is important in order to increase sensor accuracy (col. 10, lines 26-28 of Prachar “The analysis of additional conduction paths can improve the accuracy of the calculation of the core body temperature”).

Regarding claim 19, Tsuchida teaches that the set of temperature sensors comprises: a first temperature sensor positioned on the first lower surface (31a; fig. 9B); a second temperature sensor positioned on the first upper surface (31b; fig. 9B); a third temperature sensor positioned on the second lower surface (32a; fig. 9B); and a fourth temperature sensor positioned on the second upper surface (32b; fig. 9B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855